Citation Nr: 1002299	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-02 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an eye 
disorder.  


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from March 1971 to June 1997.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

In a VA Form 9 (Appeal to Board of Veterans' Appeals) dated 
January 2007, the Veteran requested a Board hearing at the 
RO.  The RO acknowledged this request and informed the 
Veteran of the date of his scheduled hearing by letters dated 
February 2007 and May 2008.  On the date of the hearing, 
however, the Veteran failed to appear.  Inasmuch as the 
Veteran did not request a postponement of the hearing, the 
Board considers his hearing request withdrawn under 38 C.F.R. 
§ 20.704(d) (2009).

Below, the Board reopens this claim and then REMANDS it on 
its merits to the RO via the Appeals Management Center (AMC) 
in Washington, D.C. 


FINDINGS OF FACT

1.  The RO last denied the Veteran's claim of entitlement to 
service connection for eye problems in a rating decision 
dated in September 2002.

2.  The RO notified the Veteran of the September 2002 rating 
decision and of his appellate rights with regard to the 
decision, but the Veteran did not appeal it to the Board.  

3.  The evidence received since the September 2002 rating 
decision is neither cumulative, nor redundant of the evidence 
previously of record and, by itself or when considered with 
the evidence previously of record, relates to an 
unestablished fact necessary to substantiate the claim of 
entitlement to service connection for an eye disorder and 
raises a reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  The September 2002 rating decision, in which the RO 
denied the Veteran's claim of entitlement to service 
connection for eye problems, is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for an eye 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Upon receipt and prior to consideration of most applications 
for VA benefits, VA is tasked with satisfying certain 
procedural requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's decision reopening 
the claim, the Veteran requires no further assistance or 
notice to aid in substantiating his claim.  

II.  Analysis 

The RO previously denied the Veteran's claim of entitlement 
to service connection for eye problems in a rating decision 
dated September 2002.  The RO denied the claim on the basis 
that there was no evidence of record of a relationship 
between the Veteran's eye problems and his service-connected 
hypertension.  In so deciding, the RO considered the 
Veteran's post-service private treatment records and reports 
of VA examinations.

The same month, the RO notified the Veteran of the September 
2002 rating decision and of his appellate rights with regard 
to the decision.  Thereafter, however, the Veteran did not 
appeal the decision to the Board.  The September 2002 rating 
decision is thus final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

The Veteran filed a claim to reopen the previously denied 
claim in November 2005.  A claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  Once a 
claim is reopened, the adjudicator must review it on a de 
novo basis, with consideration given to all of the evidence 
of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 
Vet. App. 273 (1996).  

The RO reopened this claim by rating decision dated March 
2006, but the Board must make an independent determination as 
to whether new and material evidence has been received.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For claims filed on or after August 29, 2001, as in this 
case, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim 38 C.F.R. 
§ 3.156(a) (2009).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of an appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence that has been associated with the claims file 
since the RO's September 2002 rating decision, includes post-
service private treatment records, reports of VA 
examinations, information from SSA and a state disability 
office, and the Veteran's written statements.  This evidence 
is new.  It was not previously submitted to agency 
decisionmakers and is neither cumulative, nor redundant of 
the evidence of record at the time of the last prior final 
denial.  This evidence is also material because, by itself or 
when considered with the evidence previously of record, it 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for an eye disorder and 
raises a reasonable possibility of substantiating that claim.  

The post-service treatment records show that, since 
discharge, he has continued to express eye complaints and 
receive treatment for eye abnormalities.  His written 
statements reflect continuity of eye symptomatology, 
including blurred vision, and his belief that his current eye 
problems initially manifested during, or relate to, his 
active service.  Although this evidence does not include an 
opinion linking the Veteran's eye problems to his 
hypertension, it provides another theory of entitlement for 
service connection for an eye disorder, this time, as 
directly related to service.  

Having determined that new and material evidence has been 
received, the Board may reopen this claim.  The Board may 
not, however, decide it on its merits because, as explained 
below, VA has not yet satisfied its duty to assist the 
Veteran in the development of the claim under the VCAA.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for an eye disorder is 
reopened and, to this extent only, granted.


REMAND

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing a claimant a medical examination or obtaining a 
medical opinion when an examination or opinion is necessary 
to make a decision on a claim and the claims file contains 
competent evidence that the claimant has a current disability 
and indicates that the disability may be associated with the 
claimant's service.  Given these criteria, an examination is 
needed.  

The Veteran initially asserted that he began to have eye 
problems after being diagnosed with borderline hypertension 
in 1990.  He now asserts that his occupation in service while 
aboard ship in 1990 required him to begin using computers and 
reading close orbits and prints.  It also required him to 
read extensively while on shore.  Allegedly his duties in 
this regard caused his vision to worsen to such an extent 
that in 1994, he needed bifocals.  He seeks service 
connection for an eye disorder, even if congenital or 
developmental in nature, on an aggravation basis.  

Refractive error of eyes, which is not considered a 
disability under VA regulations.  Service connection is 
available, however, for congenital diseases (but not defects) 
if aggravated in service.  See 38 C.F.R. § 3.303(c); 
VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 
1990).  

In light of the current record, additional medical 
information is needed to decide the Veteran's claim.  

The Board REMANDS this case for the following action:

1.  Arrange for the Veteran to undergo a 
VA examination in support of his claim 
for service connection for an eye 
disorder.  Forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) diagnose any eye disability shown 
to currently exist; 

b) indicate which, if any, of these 
disabilities is a congenital or 
developmental defect, a congenital 
disease, or a refractive error;

c) for each disease or disability 
that is not a congenital defect or 
disease, developmental defect, or 
refractive error, offer an opinion 
as to whether such disease or 
disability is at least as likely as 
not related to the Veteran's active 
service, including documented eye 
abnormalities; 

d) opine as to whether any 
congenital disease pre-existed 
service and, if so, whether it 
increased in severity during 
service;

e) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided; taking into account 
the Veteran's reports of 
symptoms and injuries; 

f) if any requested opinion 
cannot be provided without 
resort to speculation, discuss 
why such is the case.

2.  If the benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.  

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  The Veteran need 
take no action unless he receives further notice.  He does, 
however, have the right to submit additional evidence and 
argument on the remanded claim.  Kutscherousky v. West, 12 
Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


